Citation Nr: 1413358	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from February 1952 to September 1953.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board denied the claim in a January 2013 decision, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  Following the VA Secretary's unilateral motion for remand, the Court issued a March 2013 Order granting this motion, thereby vacating the Board decision and returning this claim to the Board for action consistent with the motion.

The Veteran's attorney since has submitted additional evidence, including the report of an employability evaluation by Occupational Assessment Services (OAS), Inc., and she waived the right to have the RO, as the Agency of Original Jurisdiction (AOJ), initially consider this additional evidence, so the Board may in the first instance.  38 C.F.R. § 20.1304 (2013).  Indeed, it is primarily on the basis of this additional evidence that the Board is now granting, rather than again denying or even remanding, this claim.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Certainly with the benefit of the additional evidence (employability evaluation) the Veteran's attorney has submitted since return of this case from the Court, it is at minimum just as likely as not the Veteran is unable to obtain or maintain substantially gainful employment because of his service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and implemented in part at 38 C.F.R. § 3.159 (2013), enhanced VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

The Board need not discuss whether there has been VCAA compliance, however, because this claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2013) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Legal Criteria and Analysis

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 


Disabilities resulting from common etiology or single accident, however, as well as those affecting both upper or lower extremities, will be considered as one collective disability, rather than as separate and distinct disabilities, for the purpose of determining whether these threshold minimum rating requirements of § 4.16(a) are met.  Moreover, even if a Veteran does not meet the threshold minimum percentage standards set forth in § 4.16(a), he still may be entitled to a TDIU on an 
extra-schedular basis under § 4.16(b), provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

In making this determination, then, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The Veteran's service-connected disabilities meet the schedular rating requirements of 38 C.F.R. § 4.16(a), and based on evidence recently received from his attorney, particularly the report of the employability evaluation by OAS, Inc., these disabilities are shown to render him unable to obtain or maintain a substantially gainful occupation because of these service-connected disabilities.  In this regard, this February 2014 employability evaluation indicates his vocational capacity is so compromised by his service-connected disabilities involving the partial amputation of his left thumb and full amputations of his left index and middle fingers that he cannot perform work requiring even sedentary physical demands on a sustained basis.  Therefore, he was found unable to obtain or maintain substantially gainful employment due solely to his service-connected disabilities.  

Certainly then, with resolution of all reasonable doubt concerning this in the Veteran's favor, a TDIU is warranted.  38 C.F.R. § 4.3.


ORDER

This claim of entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


